UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

LUC BURBON,

                   Plaintiff,
                                                  Civil Action No. 1:21-cv-00122-WFK-RLM
       vs.
                                                  NOTICE OF APPEARANCE
C-LINE PRODUCTS, INC.,

                   Defendants.



       PLEASE TAKE NOTICE that John W. Egan, a partner with the law firm Seyfarth Shaw

LLP, 620 Eighth Avenue, 32nd Floor, New York, New York 10018, hereby enters his appearance

as attorney for Defendant C-Line Products, Inc., in the above-captioned matter. I certify that I am

admitted to practice in this Court.

Dated: March 10, 2021                            SEYFARTH SHAW LLP
       New York, New York

                                                 By: /s/ John W. Egan
                                                      John W. Egan
                                                      620 Eighth Avenue
                                                      New York, New York 10018
                                                      Tel: (212) 218-5500
                                                      Fax: (212) 218-5526
                                                      jegan@seyfarth.com

                                                      Attorneys for Defendant C-Line Products,
                                                      Inc.
                                  CERTIFICATE OF SERVICE


        I hereby certify that on March 10, 2021, I electronically filed the foregoing NOTICE OF

APPEARANCE with the Clerk of the District Court through the Court’s CM/ECF system, which sent

notification of such filing to all counsel of record in this action.



                                                /s/ John W. Egan
                                                  John W. Egan
